DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				      Status of the Application
1.	Acknowledgement is made of the amendment received 3/5/2021. Claims 4-24 are pending in this application. Claims 1-3 are canceled. 
Allowable Subject Matter
2.	Claims 4-24 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitation as in the present application wherein, amongst other limitations: a base emission wavelength of a formed LED; a number of phosphors corresponding to the base emission wavelength, wherein a group of candidate phosphors is selected from the number of phosphors based on the base emission wavelength of the formed LED, and wherein the group of the candidate phosphors is selected based on a distribution area in a chromaticity plot, and wherein the group of the candidate phosphors together define a rectangular distribution area, and wherein the rectangular distribution area includes a plurality of points each indicative of a set of parameters associated with the number of phosphors; and a ratio of the number of phosphors (claim 4), a compensation scheme associated with the group of the candidate phosphors (claim 19) and a target emission of the formed LED (claim 24), as in the context of claims 4, 19 & 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/11/21